Citation Nr: 1211854	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-25 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Annette Rutkowski, Attorney


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.  Jurisdiction over this claim is now with the Regional Office (RO) in Waco, Texas.


FINDING OF FACT

Based on the evidence of record, the Veteran's bilateral hearing loss does not warrant a compensable disability rating under the applicable rating criteria.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Historically, the Veteran submitted a claim for service connection for bilateral hearing loss in November 2003 and the RO in Decatur, Georgia denied his claim in May 2004.  Upon appeal, in May 2006 and August 2007, the Board remanded the issue for further development.  Based on the evidence obtained pursuant to the August 2007 Board Remand, service connection was established for bilateral hearing loss in a January 2008 rating decision.  At that time, a noncompensable evaluation was assigned.  In his current appeal, the Veteran contends that his initial disability rating for bilateral hearing loss should be higher.

38 C.F.R. § 4.85, Diagnostic Code 6100 sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, 4000 cycles per second.

The rating criteria for hearing loss establish 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The rows in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the row appropriate for the numeric designation for the ear having the better hearing acuity and the column appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies, 1000, 2000, 3000, and 4000 hertz (Hz), is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claim.  

In this case, the Veteran has been afforded numerous VA audiology examinations in December 2007, August 2008, April 2010, and March 2011 to assess the etiology and current nature and severity of his bilateral hearing loss.  Controlling in this case, that is, the VA audiometric results most favorable to the Veteran's claim for a higher evaluation, is the August 2008 VA examination.  On the audiological evaluation in August 2008, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
10
40
40
26
LEFT
10
15
55
60
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  Puretone averages were 26 decibels in the right ear and 35 decibels in the left ear.  The diagnosis was bilateral, sensorineural hearing loss in the high frequencies.

Using Table VI in 38 C.F.R. § 4.85, the right ear had a puretone average of 26 decibels and a speech recognition score of 100; therefore, the right ear receives a designation of I.  The left ear had a puretone average of 35 decibels and a speech recognition score of 96; therefore, the left ear receives a designation of I.  The point at which I and I intersect on Table VII then reveals the disability level for the Veteran's hearing loss, which does not reach a compensable level.

None of the audiometric test results fell into one of the exceptional patterns of hearing loss stated in 38 C.F.R. § 4.86.  Indeed, none of the VA examination audiometric results would warrant an initial compensable evaluation for the Veteran's service-connected disability.  In fact, VA audiology examinations subsequent to the August 2008 examination in April 2010 and March 2011 demonstrate slight improvements in the Veteran's puretone averages, in decibels, in both the right and left ear, providing more evidence against his claim.

Also of record is a private treatment report from September 2009, which included audiometric results of the Veteran's hearing.  With respect to these results, the Board notes that the audiological evaluations in this report did not include the puretone thresholds in numerical format but included only a graphical representation of such data.  However, the Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the Court held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder).

As such, the Board has reviewed these graphical representations from September 2009 and finds that the auditory thresholds in the right ear at 1000, 2000, 3000, and 4000 Hz, were 15, 5, 45, and 50 decibels, respectively.  In the left ear, auditory thresholds at 1000, 2000, 3000, and 4000 Hz, were 10, 15, 50, and 55 decibels, respectively.  Puretone averages were 29 decibels in the right ear and 33 decibels in the left ear.

Here, the private examination report does not clearly document controlled speech discrimination testing, which does not comply with the controlled speech requirements of 38 C.F.R. § 4.85(a).  See generally 52 Fed. Reg. 44117 -01 (Nov. 18, 1987); 64 Fed. Reg. 25200 (May 11, 1999) (discussing revisions to VA's rating criteria to require the controlled Maryland CNC word list testing to ensure consistency of evaluations among veterans).  The results do include percentages of 76 for the right ear and 88 for the left ear.  Importantly however, as discussed, it is unclear whether these results reflect the Veteran's speech recognition scores and if so, if they were obtained using the controlled Maryland CNC word list testing.

Regardless, even assuming, arguendo, that the private audiometric examination complied with the criteria for evaluating hearing loss for VA compensation purposes, these results would not warrant a compensable disability rating for the Veteran's service-connected hearing loss.  

The right ear had a puretone average of 29 decibels and a speech recognition score of 76; therefore, the right ear receives a designation of III.  The left ear had a puretone average of 33 decibels and a speech recognition score of 88; therefore, the left ear receives a designation of II.  The point at which II and III intersect on Table VII then reveals the disability level for the Veteran's hearing loss, which does not reach a compensable level.

The Board further observes that the Veteran's post-service clinical records, including VA outpatient treatment reports and private medical records, do not contain any significant findings favorable to his claim according to the applicable criteria.

The Board has also considered the Veteran's statements that his disability is worse than the assigned evaluation reflects.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms (specifically of his difficulty in hearing) because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this condition according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions and findings in conjunction with the evaluations.  Indeed, the medical findings (as provided in the examination reports and clinical records) directly address the criteria under which these disabilities are evaluated.  

Based on the above, the Board does not find evidence that the rating assigned for the Veteran's bilaerral hearing loss should be increased for any other separate period based on the facts found during the entire appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  As such, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Extraschedular

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from bilateral hearing loss.  There are no manifestations of the Veteran's bilateral hearing loss that have not been contemplated by the rating schedule and an adequate evaluation was assigned based on evidence showing the symptomatology and/or disability.  

Indeed, the evidence of record does not demonstrate that the Veteran was hospitalized due to his hearing problems or that his hearing loss resulted in marked interference with employment beyond what has already been comtemplated in the assigned evaluation.  Moreover, the functional effects caused by the Veteran's hearing loss merely include difficulty hearing in daily conversation without the use of hearing aids.  See August 2008 VA examination; see also Martinak v. Nicholson, 21 Vet. App. 447 (2007) (in addition to dictating objective test results, a VA audiologist must fully describe in his or her final report, the functional effects caused by a hearing disability).  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in May 2006, December 2007, and July 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.


ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


